Citation Nr: 0516279	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  92-52 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of primary service connection for a back 
disability.

2.  Entitlement to an increased rating in excess of 20 
percent for bilateral defective hearing, for the period prior 
to February 1, 2002.

3.  Entitlement to an increased rating in excess of 40 
percent for bilateral defective hearing, for the period on 
and subsequent to February 1, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
January 1946.

Historically, in a June 1971 decision, the Board of Veterans' 
Appeals (Board) denied direct-incurrence, presumptive, and 
secondary service connection for a back disability.  In 
November 1978 and January 1985 decisions, the Board, in 
effect, determined that new and material evidence had not 
been received to reopen the claim of service connection for a 
back disability.  That January 1985 Board decision represents 
the last final decision with regards to the back disability 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

This matter came before the Board on appeal from a November 
1989 rating decision by the Newark, New Jersey, Regional 
Office (RO), which, in part, denied reopening of a claim for 
primary service connection for a back disability.  Appellant 
subsequently appealed a January 1997 rating decision, which, 
in part, increased the evaluation for bilateral defective 
hearing from 10 percent to 20 percent, effective May 23, 
1995.  In September 1998, the Board remanded the case to the 
RO to schedule a Travel Board hearing.  In April 1999, a 
Travel Board hearing was conducted by a Board Member.  In a 
January 2000 decision, said Board member, in part, denied an 
increased rating in excess of 10 percent for bilateral 
defective hearing, for the period prior to May 23, 1995; and 
remanded the issues of whether new and material evidence has 
been received to reopen a claim of primary service connection 
for a back disability and entitlement to an increased rating 
in excess of 20 percent for bilateral defective hearing, for 
the period on and subsequent to May 23, 1995, to the RO for 
additional evidentiary development.  

In an August 2002 rating decision, the RO increased the 
evaluation for bilateral defective hearing from 20 percent to 
40 percent, effective February 1, 2002.  The Board has, 
accordingly, reframed the bilateral defective hearing 
disability rating issue as the two hearing loss issues 
delineated on the title page of this decision.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In a July 2003 letter, the Board's administrative staff 
informed appellant that the Board Member who had conducted 
said April 1999 Travel Board hearing no longer was with the 
Board; and that the appellant had the option of requesting 
another hearing by a different Board Member or having the 
case decided on the existing evidentiary record.  Later that 
month, appellant returned said letter, in which he expressly 
declined another hearing.  

In September 2003, the undersigned Board Member remanded the 
case to the RO for additional procedural development.  

In May 2005, the Board granted a motion by appellant's 
representative to advance this appeal on the Board's docket 
for good cause (appellant's age).

The case is now ready for the Board's appellate 
determination.  


FINDINGS OF FACT

1.  A June 1971 Board decision, in part, denied primary 
service connection for a back disability, essentially on the 
grounds that appellant's back disability was not shown during 
service and was initially clinically manifested decades after 
service; and November 1978 and January 1985 Board decisions 
determined that new and material evidence had not been 
received to reopen the claim.  

2.  Additional evidence submitted subsequent to said January 
1985 Board decision, which denied reopening of the low back 
disability service connection claim, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), for the 
pertinent period prior to February 1, 2002, were 55 decibels 
or more for each ear on audiologic examination.  Under Table 
VIa, which provides numeric designations based solely on 
puretone averages, appellant's bilateral hearing acuity, for 
the pertinent period prior to February 1, 2002, was 
clinically shown at no greater than Levels VI for the right 
ear and XI for the left ear.  

4.  Puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), for the 
pertinent period on and subsequent to February 1, 2002, were 
55 decibels or more for each ear on audiologic examination.  
Under Table VIa, appellant's bilateral hearing acuity, for 
the pertinent period on and subsequent to February 1, 2002, 
is clinically shown at no greater than Levels VII for the 
right ear and XI for the left ear.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's January 1985 
Board decision, which, in part, denied reopening of the low 
back disability primary service connection claim, is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991-2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (1989-2004).  

2.  The criteria for an increased rating of 50 percent, but 
no more, for bilateral defective hearing, for the period 
prior to February 1, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.85 (effective prior and on and subsequent to June 10, 
1999); 38 C.F.R. § 4.86(a) (effective on and subsequent to 
June 10, 1999); and 38 C.F.R. § 4.87 and Diagnostic Code 6102 
(effective prior to June 10, 1999).  

3.  The criteria for an increased rating of 60 percent, but 
no more, for bilateral defective hearing, for the period on 
and subsequent to February 1, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.85 (effective prior and on and subsequent to June 10, 
1999); 38 C.F.R. § 4.86(a) (effective on and subsequent to 
June 10, 1999); and 38 C.F.R. § 4.87 and Diagnostic Code 6104 
(effective prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issues, particularly in light 
of the Board's decision herein partially allowing the 
defective hearing disability rating issues.  The evidentiary 
record includes available service medical records and post-
service clinical records relied upon by the RO in denying the 
service connection claim at issue.  The actual service 
medical records associated with the claims folders include 
sufficient clinical documentation of an in-service injury 
from a weapons carrier and the bodily areas affected, and 
shed light on whether any in-service back symptomatology 
resulted therefrom.  Although appellant's service medical 
records were damaged by the infamous fire in the 1970's at 
the National Personnel Records Center (NPRC), the claims 
folders currently include numerous available service medical 
records.  Additionally, abstracts of records compiled by the 
Office of the Surgeon General (SGO) have been obtained.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed back 
disability and the service-connected bilateral defective 
hearing disability over the years are documented in the 
claims folders.  VA audiologic examinations were conducted on 
May 23, 1995, April 2000, and February 1, 2002, during the 
periods in question, which included speech discrimination and 
puretone audiometry testing, and are sufficiently detailed 
and comprehensive for rating appellant's bilateral hearing 
acuity.  Numerous VA clinical records dated during the 
periods in question are also associated with the claims 
folders. 

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence, rating criteria, and a detailed explanation of the 
rationale for the adverse decisions.  

Under the VCAA, new duty to assist provisions include 
requiring VA to provide medical opinion when such opinion is 
necessary to make a decision on a claim.  However, it appears 
that such duty to assist provisions requiring examinations or 
medical opinions are dependent on whether "new and 
material" evidence has been submitted to reopen the claim.  
See, in particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. 
§ 5108 (West 2002).  As will be explained in detail below, 
appellant has not submitted new and material evidence to 
reopen the back disability service connection claim.  There 
is no indication that other relevant medical records exist 
that would be material evidence.  Appellant has also 
indicated in written statements that certain private 
physicians who allegedly treated him proximate to service are 
deceased and their records are unavailable.  Records from 
certain retired physicians were sought and obtained to the 
extent of their availability.  It should also be pointed out 
that the appellate issue in this case involves determining 
whether existing evidence has been presented that constitutes 
new and material evidence sufficient to reopen a previously 
denied claim.  In other words, the Board is not required to 
"manufacture" new and material medical evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the rating decisions on appellant's claims to 
reopen service connection for a back disability and defective 
hearing disability rating claim in question were rendered 
prior to the VCAA and, thus, a pre-adjudication VCAA notice 
could not have in fact been issued.  Pelegrini does not 
contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.  Additionally, VA's General Counsel recently held that 
no VCAA notice was required for "downstream" issues, and 
that a Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  In any event, pursuant to a September 2003 Board 
remand, the RO issued an April 2004 VCAA notice on said 
appellate issues, which specifically advised the appellant as 
to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issues on appeal.  


I.  Whether New and Material Evidence has been Received to 
Reopen a Claim of Entitlement to Service Connection for a 
Back Disability.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board's January 
1985 Board decision, which denied reopening of the low back 
disability service connection claim, is final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio v. Derwinski, 1 Vet. App. 140 (1991); and 
Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that Board decision.  Additionally, since 
appellant's claim to reopen was filed prior to August 29, 
2001, the effective date of amendment to 38 C.F.R. § 3.156, 
the "old" version of 38 C.F.R. § 3.156 will be applied.  

The evidence previously considered in the January 1985 Board 
decision included appellant's available service medical 
records, which did not include any complaints, findings, or 
diagnoses pertaining to a back disability.  Significantly, 
although an August 1944 service medical record indicated that 
he sustained various injuries when hit by a truck on base, 
the only bodily areas clinically reported as injured involved 
abrasions to the knees and palms, a left eyelid contusion, 
and a mild concussion.  Also significant is the fact that a 
Certificate for Discharge Disability dated in January 1946 
only listed as a disability rhinitis.  

In an initial application for VA disability benefits filed in 
January 1946, on January 1947 VA examination, and in a 
November 1946 private medical statement from "R.P.S.", 
D.O., appellant only claimed that a knee injury was sustained 
when struck by a weapons carrier in August 1944.  No mention 
of any back disability was included in said application or VA 
and private medical records proximate to service.  Even 
August 1949 lay statements from fellow ex-servicemen only 
pertained to a knee injury claimed as sustained when struck 
by a weapons carrier.  None of the post-service VA and 
private clinical records dated in the 1950's made any mention 
of a back disability or trauma thereto.  The earliest post-
service clinical evidence even indicative of any low back 
disability was not until 1969, decades after service, when 
said private physician ("R.P.S.", D.O.) indicated that 
appellant's low back was "aggravated" by gait abnormality 
from the left knee.  Even in appellant's September 1970 RO 
hearing testimony, he did not allege that a back disability 
was related to service or in-service trauma.  Additionally, 
on October 1970 VA orthopedic examination, appellant did not 
allege that a back disability was related to service or in-
service trauma and reported that he had low back pain for the 
past 13 years (which would place its onset in the late 1950's 
more than a decade after service).  Lumbar spine 
osteoarthritis was diagnosed.  The examiner opined that based 
on the 14-year lapse between appellant's left knee injury and 
his back complaints, there was no relationship between the 
two conditions.  In a December 1976 written statement, said 
private physician ("R.P.S.", D.O.) opined that appellant's 
low back syndrome was caused by his knee condition.  

It was not until the early 1980's that appellant alleged that 
an in-service weapons carrier struck and injured his back.  
Lay statements from acquaintances prepared in 1981 alleged 
that appellant had informed them in the 1940's of an in-
service weapons carrier injury to the back and lower 
extremities.  During a September 1982 RO hearing, appellant 
testified that a weapons carrier had struck him in the back, 
causing him to be thrown up into the air; that he had 3-4 
days' loss of consciousness and back pain since that injury; 
and that he did not receive treatment for the back prior to 
1951 because he could not afford it.  In written statements 
dated in 1982 and 1983, a private physician, "R.B.W.", 
D.O., reported that he had treated appellant since 1980; that 
appellant reported a history of an in-service injury to the 
low back and left knee; and that the low back may have been 
injured at the same time as the left knee.

Based on the aforementioned evidentiary record, the January 
1985 Board decision denied reopening of the back disability 
service connection claim, on the grounds that the additional 
evidence did not indicate that appellant's back disability 
was manifested during service or proximate thereto.  

The evidence received subsequent to said January 1985 Board 
decision is not new and material with respect to the back.  
The clinical evidence includes certain duplicative service 
medical records.  Additional service medical records dated in 
January 1946 were received, which only listed a left knee 
injury resulting from appellant being struck by a weapons 
carrier in August 1944 while walking on a road during a 
blackout.  Significantly, the muscular system and 
bones/joints were clinically described as normal.  Also, SGO 
records that were received only listed August 1944 
hospitalization for a concussion and wounds "abraded" 
resulting from appellant being struck by a motor vehicle.  

A November 1988 written statement by the aforementioned 
private physician "R.B.W.", D.O., reported that generally, 
the force of trauma to a knee may be transmitted to the low 
back, and, if untreated, causes chronic pain and instability 
in both; and that a short leg can also contribute to the 
problem.  However, he did not specifically state that 
appellant's back disability was related to service.  In an 
April 1995 written statement, said physician reported a 
history of an in-service low back and knee injury caused by a 
weapons carrier and also a history of a ski injury to the 
back and another back injury in 1985.  Even assuming that an 
unsubstantiated medical history was recorded by a physician, 
unenhanced by any additional medical comment, that recorded 
history would not constitute "competent medical evidence."  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

None of the additional private and VA clinical records 
received after said January 1985 Board decision relate 
appellant's back disability to service or proximate thereto.  

Additionally, the testimonies presented at an April 1993 RO 
hearing and an April 1999 Travel Board hearing were 
essentially similar to testimony and contentions previously 
considered, and thus, are duplicative or cumulative evidence.  

Additionally, lay statements are not competent evidence with 
respect to medical causation; and appellant is not qualified 
to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In Espiritu, 2 Vet. 
App. 494, the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  

The critical point is that none of the competent evidence 
received subsequent to said January 1985 Board decision 
indicates that appellant has a chronic back disability 
causally or etiologically related to service or proximate to 
service.  The Board has considered lay statements by 
appellant.  However, lay assertions of medical causation are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said 
January 1985 Board decision, which denied reopening of the 
back disability service connection claim, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; and is not so significant that it 
must be considered in order to fairly decide the merits of 
said claim.  Since new and material evidence has not been 
received, the claim for primary service connection for a back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


II.  An Increased Rating in Excess of 20 Percent for 
Bilateral Defective Hearing, for the Period Prior to February 
1, 2002; and An Increased Rating in Excess of 40 Percent for 
Said Disability, for the Period On and Subsequent to February 
1, 2002.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected bilateral 
defective hearing rating disability on appeal, for the 
periods in question, in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

With regards to other procedural matters involving the 
bilateral defective hearing rating issues, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity).  See 64 
Fed. Reg. 25,202-25,210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-86 (1999-2004)), effective June 10, 1999.  Since 
appellant's claim for an increased rating for bilateral 
defective hearing was received by VA prior to June 10, 1999, 
the old and amended VA regulations appear applicable here.  
It should be pointed out, however, that the revised rating 
criteria may not be applied to a claim prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  The Board will 
apply the old and the new criteria, whichever are more 
favorable, to the claim at issue.

Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based upon organic 
impairment of hearing acuity, as measured by results of 
controlled speech discrimination tests, and average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.

With respect to the period prior to February 1, 2002, on May 
23, 1995 VA audiologic examination, the recorded pure tone 
thresholds were the following (in decibels):  For the right 
ear, 40 at 1,000 Hertz, 35 at 2,000 Hertz, 85 at 3,000 Hertz, 
and 80 at 4,000 Hertz; and for the left ear, 105+ each at 
1,000 Hertz-4,000 Hertz.  Average pure tone threshold for the 
right ear was 60 decibels with speech recognition ability of 
88 percent (Level III) and puretone threshold average in the 
other ear was 105+ decibels with speech recognition ability 
of 0 percent (Level XI).  Applying Level III and Level XI for 
the respective right and left ears, these results on May 23, 
1995 VA audiologic examination met the criteria for only the 
assigned 20 percent evaluation.  See 38 C.F.R. §§ 4.85, 4.87, 
Table VII, Code 6102 (effective prior to June 10, 1999).  
Additionally, Table VIa, which provides numeric designations 
based solely on puretone averages, was not applicable here, 
since the May 23, 1995 VA audiologic examination report did 
not indicate that the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

On April 2000 VA audiologic examination, the recorded pure 
tone thresholds were the following (in decibels):  For the 
right ear, 55 at 1,000 Hertz, 60 at 2,000 Hertz, 80 at 3,000 
Hertz, and 90 at 4,000 Hertz; and for the left ear, 105+ each 
at 1,000 Hertz-4,000 Hertz.  Average pure tone threshold for 
the right ear was 72 decibels with speech recognition ability 
of 96 percent (Level II) and puretone threshold average in 
the other ear was 105+ decibels with speech recognition 
ability of 0 percent (Level XI).  Applying Level II and Level 
XI for the respective right and left ears, these results on 
April 2000 VA audiologic examination did not meet the 
criteria for an evaluation in excess of the assigned 20 
percent under Table VII of the old or amended regulatory 
provisions.  See 38 C.F.R. §§ 4.85, 4.87, Table VII, Codes 
6100 and 6101 (effective prior, and on and subsequent, to 
June 10, 1999).  

However, amended 38 C.F.R. § 4.86(a) provides that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The evidentiary record 
indicates that said April 2000 VA audiologic examination 
results met the amended 38 C.F.R. § 4.86(a) predicate for 
each ear.  However, it does not appear from the record that 
the RO considered rating appellant's hearing acuity under 
Table VIa.  Applying Table VIa, average pure tone threshold 
for the right ear was 72 decibels (Level VI) and puretone 
threshold average in the other ear was 105+ decibels (Level 
XI).  Applying Level VI and Level XI for the respective right 
and left ears, these results on April 2000 VA audiologic 
examination do meet the criteria for an increased 50 percent 
evaluation under Table VIa of the amended regulatory 
provisions.  Resolving all reasonable doubt in appellant's 
favor and applying Level VI and Level XI for the respective 
right and left ears, these results on April 2000 VA 
audiologic examination met the criteria for a 50 percent 
evaluation, but no more, for bilateral defective hearing, for 
the period prior to February 1, 2002.  See 38 C.F.R. § 4.85, 
Table VIa (effective on and subsequent, to June 10, 1999).  

With respect to the period on and subsequent to February 1, 
2002, on February 1, 2002 VA audiologic examination (with 
April 2002 addendum), the recorded pure tone thresholds were 
the following (in decibels):  For the right ear, 65 at 1,000 
Hertz, 70 at 2,000 Hertz, 80 at 3,000 Hertz, and 90 at 4,000 
Hertz; and for the left ear, 110+ each at 1,000 Hertz-4,000 
Hertz.  Average pure tone threshold for the right ear was 78 
decibels with speech recognition ability of 80 percent (Level 
V) and puretone threshold average in the other ear was 110+ 
decibels with speech recognition ability of 0 percent (Level 
XI).  Applying Level V and Level XI for the respective right 
and left ears, these results on February 1, 2002 VA 
audiologic examination did not meet the criteria for an 
evaluation in excess of the assigned 40 percent under Table 
VII of the old or amended regulatory provisions.  See 38 
C.F.R. §§ 4.85, 4.87, Table VII, Codes 6104 and 6100 
(effective prior, and on and subsequent, to June 10, 1999).  

However, the evidentiary record indicates that said February 
1, 2002 VA audiologic examination results met the amended 38 
C.F.R. § 4.86(a) predicate for each ear.  However, again it 
does not appear from the record that the RO considered rating 
appellant's hearing acuity under Table VIa.  Applying Table 
VIa, average pure tone threshold for the right ear was 78 
decibels (Level VII) and puretone threshold average in the 
other ear was 110+ decibels (Level XI).  Applying Level VII 
and Level XI for the respective right and left ears, these 
results on February 1, 2002 VA audiologic examination do meet 
the criteria for an increased 60 percent evaluation under 
Table VIa of the amended regulatory provisions.  Resolving 
all reasonable doubt in appellant's favor and applying Level 
VII and Level XI for the respective right and left ears, 
these results on February 1, 2002 VA audiologic examination 
met the criteria for a 60 percent evaluation, but no more, 
for bilateral defective hearing, for the period on and 
subsequent to February 1, 2002.  See 38 C.F.R. § 4.85, Table 
VIa (effective on and subsequent, to June 10, 1999).  

Based on the degree of disability shown, evaluations in 
excess of 50 percent and 60 percent for the service-connected 
bilateral defective hearing disability for the respective 
periods in question are not warranted.  In this regard, the 
Court explained in Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) that "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  

It should be added that the amended 38 C.F.R. § 4.86(b) is 
not applicable in the instant case for the period in 
question, since puretone thresholds were not 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

Additionally, the fact that VA examinations indicated that 
hearing aids have been prescribed is not determinative of the 
appropriate rating to be assigned.  It should be pointed out 
that evaluations derived from the rating schedule are based 
on examinations conducted without the use of hearing aids 
and, thus, are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85(a).  The 
payment of additional compensation for the use of assistive 
devices is inconsistent with the purpose of VA compensation.  
See 52 Fed. Reg. 44, 118 (1987).  

The evidence does not show that for the periods in question, 
the service-connected bilateral hearing loss presented or 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Board has also considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  Significantly, on 
audiologic examinations, although appellant reported having 
difficulty hearing conversations, appellant's speech 
discrimination ability in the right ear has not been shown to 
be severely impaired, nor has any evidence suggested any 
marked interference his defective hearing has caused with 
daily activities of living.  




ORDER

Since new and material evidence has not been received to 
reopen the back disability primary service connection claim, 
the claim is denied.  To this extent, the appeal is 
disallowed.

Increased ratings of 50 percent for bilateral defective 
hearing, for the period prior to February 1, 2002, and 60 
percent for said disability, for the period on and subsequent 
to February 1, 2002, are granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  
The appeal is allowed to that extent.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


